Citation Nr: 0810555	
Decision Date: 03/31/08    Archive Date: 04/09/08	

DOCKET NO.  06-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of nasopharyngeal cancer (lymphoepithelioma), 
claimed as the residual of exposure to Agent Orange. 

2.  Entitlement to service connection for coronary artery 
disease, status post bypass grafting with hypertension, 
claimed as the residual of exposure to Agent Orange. 

3.  Entitlement to service connection for attention deficit 
hyperactivity disorder, claimed as the residual of exposure 
to Agent Orange. 

4.  Entitlement to service connection for depression and/or 
anxiety, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005, June 2005, and December 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In March 2008, the veteran submitted additional statements 
inquiring about the status of his claim, and information 
related to matters not currently on appeal before the Board.  
Given the foregoing, no additional action in this regard is 
needed.


FINDINGS OF FACT

1.  Nasopharyngeal cancer is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service, including exposure to Agent 
Orange.

2.  Coronary artery disease, status post bypass grafting with 
hypertension, is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service, including exposure to Agent Orange.  

3.  Attention deficit-hyperactivity disorder is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service, including 
exposure to Agent Orange.  

4.  Depression and/or anxiety is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service, including exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1.  Nasopharyngeal cancer was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Coronary artery disease, status post bypass grafting with 
hypertension, was not incurred in or aggravated by military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  Attention deficit-hyperactivity disorder was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Depression and/or anxiety was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, as 
well as service medical records and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for 
nasopharyngeal cancer, as well as for coronary artery 
disease, attention deficit-hyperactivity disorder, and 
depression and/or anxiety.  In pertinent part, it is 
contended that all of the aforementioned disabilities had 
their origin as a result of the veteran's exposure to Agent 
Orange during his period of service in Japan and/or the 
Philippines.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Moreover, where a 
veteran served for ninety (90) days or more during a period 
of war, and cardiovascular disease (including coronary artery 
disease and hypertension) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea) and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § § 3.307, 3.309 
(e) (2007).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2007). 

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2007).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2007).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of nasopharyngeal cancer, coronary artery disease, 
attention deficit-hyperactivity disorder, and either 
depression or anxiety.  In point of fact, as of the time of a 
service separation examination in June 1972, a physical 
examination of the veteran's nose and throat was within 
normal limits, as was examination of his heart and vascular 
system.  The veteran's neurologic and psychiatric evaluations 
were similarly within normal limits, and no pertinent 
diagnoses were noted.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by private medical 
records dated in November 1989, more than 17 years following 
the veteran's separation from service, at which time he 
received a diagnosis of and treatment for a locally extensive 
lymphoepithelioma involving the nasopharyngeal area, with 
metastases to the left neck, and, most probably, the right 
neck, invading the occipital bone.  Coronary artery disease, 
attention deficit-hyperactivity disorder, and depression were 
similarly first noted no earlier than 1999, once again, many 
years following the veteran's discharge from service.  
Significantly, at no time were any of the disabilities at 
issue attributed to the veteran's period of active military 
service, or to any claimed exposure to Agent Orange.

The veteran argues that all of the disabilities currently 
under consideration are the result of his exposure to Agent 
Orange while servicing and/or washing aircraft during his 
period of overseas service in Japan and/or the Philippines.  
However, there is no indication that, based on the evidence 
of record, the veteran did, in fact, experience such 
exposure.  Moreover, pursuant to applicable law and 
regulations, service connection on a presumptive basis based 
on exposure to Agent Orange is only available to veterans 
whose service involved other locations where the conditions 
of that service involved duty or visitation in the Republic 
of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§§ 3.307, 3.313 (2007).  Significantly, based on 
correspondence from the National Personnel Records Center 
dated in October 2005, there is no evidence in the veteran's 
file to substantiate any service in the Republic of Vietnam.

In addition to the foregoing, even if the Board presumes, 
without conceding, that the veteran was exposed to Agent 
Orange while working on aircraft in service, service 
connection is still not warranted.  Not one of the veteran's 
disabilities is listed as a presumptive disease.  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for several conditions, 
including in relevant part, nasopharyngeal cancer, cognitive 
and neuropsychiatric effects, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  Further, there is no 
competent medical evidence of record relating the veteran's 
disorder to any claimed exposure.

Based on the aforementioned, the Board is unable to 
reasonably associate any of the disabilities at issue, all of 
which were first persuasively documented many years following 
service separation, with any incident or incidents of the 
veteran's period of active military service, including 
exposure to Agent Orange.  The Board also notes that the 
veteran's statements are not credible as the objective 
evidence of record does not substantiate his appellate 
assertions and, as a lay person, he does not possess the 
medical knowledge required to etiologically relate any 
current disorder to service or any event of service. 

Accordingly, service connection for the veteran's 
disabilities must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
pertaining to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence in February and September 2005, 
which were issued prior to the initial rating decisions.  In 
those letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, as well as a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself, and submit them to VA.  He was also 
told to submit any evidence in his possession pertaining to 
his claims.  

In May 2006, the RO issued notice regarding the degree of 
disability and effective date of the disability to the 
veteran.  To the extent that such notice with regard to the 
timing of its issuance is defective, the Board notes that 
such defect is harmless.  The evidence establishes that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and more importantly, 
since service connection is being denied, any potential 
downstream issue is now moot.  See generally, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained service medical records, 
as well as both VA and private treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for the postoperative residuals of 
nasopharyngeal cancer (lymphoepithelioma) is denied.  

Service connection for coronary artery disease, status post 
bypass grafting with hypertension, is denied.

Service connection for attention deficit-hyperactivity 
disorder is denied.

Service connection for depression and/or anxiety is denied. 



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


